Citation Nr: 1611936	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-34 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of an anterior wedge fracture at T-12.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Bryan Held, Accredited Agent


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from February 1991 to July 1995 and from
October 2007 to October 2009.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Board issued a decision denying eligibility for payment of attorney fees from past-due benefits arising from the award of a temporary total disability rating for purpose of convalescence following surgery.  The Board also issued a second decision denying entitlement to an extension of a temporary total disability rating for purposes of convalescence prior to the date of the Veteran's surgery.  In addition, the Board remanded the two issues listed above for further development.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in March 2015, the Board remanded the issues of entitlement to a higher initial evaluation for a thoracic spine disability and to TDIU for further development.  While an October 2015 deferred rating decision indicated that actions were pending, none of the requested development was completed before the case was returned to the Board.  Nor were the claims readjudicated by the AOJ. Therefore, the issues must be remanded again to ensure compliance. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain the Veteran's complete vocational rehabilitation folder and associate it with the claims folder.

2.  The AOJ should obtain all records of VA medical treatment afforded to the Veteran subsequent to January 2014 for inclusion in his claims file.

3.  The Veteran should be afforded a VA examination to determine the combined effect of his service-connected disabilities on his employability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  He or she should also address the combined effect of those disabilities on his ability to engage in any type of full-time employment. 

It should be noted that consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1  , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




